PER CURIAM.
The application is denied.
Defendant was charged with distribution of a Schedule IV controlled dangerous substance. There was sufficient evidence in the first trial to support a conviction of distribution of a Schedule IV substance, although the evidence showed that the Schedule IV substance distributed by defendant was not the Schedule IV substance named in the bill of information. The identity of the particular Schedule IV substance in the bill of information related to the issue of notice, not of evidence sufficiency. On the new trial granted by the trial judge to defendant, there is no double jeopardy bar, based on the evidence insufficiency in the trial proceeding, to preclude retrying defendant for distribution of a Schedule IV drug.